DETAILED ACTION

Introduction
This office action is in response to Applicant’s submission filed on 10/22/2020. Claims
1-20 are pending in the application. As such, claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 10/22/2020 is accepted and considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-10, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 10 and 17 recites “calculating a point of view (POV) value for a subportion of an item of media content, wherein the calculating of the POV includes evaluating user inputs related to an automatically detected POV of the subportion of the item of media content; calculating a non-factual cost for the subportion of the item of media content indicative of an amount of the subportion of the item of media content that lacks support in a fact-based corpora; performing a cascaded summarization process comprising at least one iteration of: generating a summary of the item of media content using the subportion of the item of media content and a summarization technique, wherein each iteration of the cascaded summarization process uses a different summarization technique from other iterations of the cascaded summarization process; analyzing the summary using a fact-checking algorithm, wherein the analyzing determines whether the summary satisfies a factual score threshold; and performing a next iteration of the cascaded summarization process while the summary fails to satisfy the factual score threshold and at least one of a predetermined set of summarization techniques remains unused; and communicating, responsive to a summary from any iteration of the cascaded summarization process satisfying the factual score threshold, the summary to a user device in response to an inquiry from the user.”
The limitation of “calculating…”, “performing…”, “generating…”, “analyzing…”, and “communicating”, as drafted covers a mental process that “can be performed in the human mind or by a human using a pen and paper.  More specifically, an application of a person adding up total amount of likes/thumbs ups, positive or negative reviews, comments, feedback and etc. relating to a section of some media content, then also tallying up a credibility score or ranking based on if the particular section of interest from the media content lacking support, then perform a series of summary write up using different techniques, then reviewing the summary using a generic computer model to verify if the summary meets a certain pre-defined criteria, then write up another summary using a different technique if that technique hasn’t been used yet and if the earlier summary has not met the pre-defined criteria, then provide a valid summary (one that meet the pre-defined criteria) to the user in response to an inquiry.
This judicial exception is not integrated into a practical application. In particular, independent claims 10 and 17 recite additional elements of “processor”, and/or “memory and/or computer-readable storage media”.  For example, in [0143] of the as filed specification, there is description of using a general purpose computer.  As such, a general purpose computer would contain a processor, memory and computer-readable storage media.  In [0070] of the as filed specification, a description of conventional memory and tangible storage device is also mentioned.  Although the claim also contain a reference to a “fact-checking algorithm”, there is not specific mention of any special or specific model being implemented, as such this reads on a conventional/generic/computer model. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as described. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the additional limitations in the claims noted above are directed towards insignificant solution activity. Thus, the claims are not patent eligible.
With respect to claims 7, 14 and 18, the claim relates to wherein the generating of the summary during a first iteration of the cascaded summarization process comprises generating an abstractive summary.  This reads on a human writing up an abstractive summary in the first iteration or attempt.  There are no additional limitations that would make this claim eligible.  
  With respect to claims 8, 15 and 19, the claim relates to wherein the generating of the summary during a second iteration of the cascaded summarization process comprises generating a hybrid summary. This reads on a human writing up a hybrid summary (which is a combination of elements from an abstractive and extractive summary) in the second iteration or follow up attempt. There are no additional limitations that would make this claim eligible.  
  Regarding claims 9, 16 and 20, the claims relate to wherein the generating of the summary during a third iteration of the cascaded summarization process comprises generating an extractive summary.  This reads on a human writing up an extractive summary in the third iteration.  There are no additional limitations that would make this claim eligible.  
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski (US Patent Application Publication No.: US 20160378876 A1) hereinafter as Myslinski, in view of Modani et al. (US Patent Application Publication No: US 20180011931 A1) hereinafter as Modani, and further in view of Meadows (US Patent Application Publication No: US 20080319983 A1) hereinafter as Meadows.
		
Regarding claim 1, Myslinski discloses: A computer-implemented method comprising: calculating a point of view (POV) value for a subportion of an item of media content, wherein the calculating of the POV includes evaluating user inputs related to an automatically detected POV of the subportion of the item of media content ([0080] In some embodiments, user responses (e.g., thumbs up/down), tweets, likes/dislikes, comments, and/or any other user input are incorporated when merging, generating, aggregating, and/or summarizing content. For example, if an article has been re-tweeted many times, the number of sentences from that article used when merging, summarizing, and/or generating is increased. Furthering the example, if an article has received no comments, then a standard amount of sentences (e.g., 5 sentences) is used for summarizing the article, but if the article has received many likes on a social networking site, then the amount of sentences used for summarizing the article is increased (e.g., by 2). In some embodiments, if an article has been disliked by enough users (e.g., above a threshold), then the article is not used when performing a merge/generation of new content. For example, if an article has received 100 thumbs down, then it may not be a good article to use when presenting opposing perspectives, so even though it may pass other criteria, it is not permitted to be used. Similarly, comments following an article are analyzed and utilized. For example, if many of the comments write, “this is a terrible article,” then the article is negatively affected (e.g., not used).);
calculating a non-factual cost for the subportion of the item of media content indicative of an amount of the subportion of the item of media content that lacks support in a fact-based corpora ([0079] In some embodiments, a summary is generated based on fact checking and/or other summarization implementations by utilizing the most factually accurate and/or most factually inaccurate content. For example, the 5 most factually inaccurate items (e.g., sentences/phrases) are retained and used for the summary. In another example, the 5 most factually accurate items that are associated with the top 3 lexical chains are used for the summary. Determining the 5 most factually accurate or inaccurate items is able to be performed manually or automatically. For example, the fact checked items are able to be ranked based on confidence scores, numbers of agreeing/disagreeing sources and/or fact checking score above/below a threshold.);
performing a cascaded summarization process comprising at least one iteration of: generating a summary of the item of media content using the subportion of the item of media content and a summarization technique ([0083] In some embodiments, summarization (e.g., lexical chaining) is utilized with multiple items of content. For example, Fox News, CNN and MSNBC all have 1 story about a recent event. To provide a complete summary, all three articles are analyzed and utilized to generate a summary. For example, the 3 articles are merged into one complete article, and lexical chaining is performed on the merged article. Then, based on the lexical chaining of the merged article, a summary is generated.),
wherein each iteration of the cascaded summarization process uses a different summarization technique from other iterations of the cascaded summarization process ([0059] In some embodiments, different summarizing implementations are utilized, the results are compared, and based on the comparison, a summarizing implementation is selected for future use. For example, summarizing implementation 1 and summarizing implementation 2 both summarize several articles, and summarizing implementation 1 is selected based on the comparison.  [0065] Generated content is also classified. Content (e.g., an article) is summarized multiple different ways (e.g., only factually accurate content, only factually inaccurate content, or content containing specified keywords is summarized), and the different summaries/generated content are stored in specific classifications.);
analyzing the summary using a fact-checking algorithm, wherein the analyzing determines whether the summary satisfies a factual score threshold ([0072] In some embodiments, content (e.g., articles) is retrieved and/or presented based on its factual accuracy. For example, if two articles are written about a news story (e.g., same topic and/or date and/or number of matching keywords above a threshold), the two articles are fact checked, and the more accurate one is presented. In some embodiments, after the two articles are fact checked, only the more accurate one is summarized, and the summary is presented. In some embodiments, the articles are summarized first, and then the summaries are fact checked.);
and communicating, responsive to a summary from any iteration of the cascaded summarization process satisfying the factual score threshold, the summary to a user device in response to an inquiry from the user (see fig. 4 flow chart, Fact checking the summary (406), and Display summary and fact check result (408)).

Myslinski does not explicitly, but Modani discloses: and performing a next iteration of the cascaded summarization process while the summary fails to satisfy the factual score threshold ([0021] The ranking of the summaries can be used in various ways, such as to determine how to present the summaries to a user (e.g., the order the presented summaries), which summaries to present to the user, and/or which summaries to transmit to a user device (e.g., summaries that fail to satisfy a threshold evaluation score may not be transmitted to the user device).)
Myslinski and Modani are considered analogous art because they are both in the related art of summary generation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, to combine the teaching of Modani, to incorporate perform a next iteration of the cascaded summarization process while the summary fails to satisfy the factual score threshold, because the combination of the disclosures would enable generation of many variants (different type of summaries) that are diverse from one another, offering more options for users (Modani, [0015]).

Myslinski in view of Modani does not explicitly, but Meadow discloses: and at least one of a predetermined set of summarization techniques remains unused ([0012] In still another embodiment of the invention, if the score does not exceed a predetermined threshold, repeating the steps of selecting a selected record from the second data set, comparing data stored in the first record with data stored in the selected record, assigning a score to the selected record based on the similarity between the first record and the selected record, and if the score exceeds a predetermined threshold, matching the first record with the selected record until a score exceeds the predetermined threshold or all records in the second data set have been selected.);
Myslinski, Modani and Meadows are considered analogous art because they are all in the related art of summary generation and/or resolving conflicts in data. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, in view of Modani to combine the teaching of Meadows, to incorporate at least one of a predetermined set of summarization techniques remain unused, because the combination of the disclosures would enable a different method to resolving conflicts when the current method are not able to (Meadows, background).

Regarding claim 10, Myslinski discloses: A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by a processor to cause the processor to perform operations comprising: (see fig. 2. and para [0046] which describes the computer system in more details.)
As for the rest of the claimed elements, they recite the same elements from claim 1.  Thus, the rationale in rejecting claim 1 also applies in the rejection of claim 10.

Regarding claim 11, Myslinski in view of Modani, and further in view of Meadows discloses: The computer program product of claim 10, 
Myslinski additionally discloses: wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (see fig. 2 and fig. 3, also para [0052]).

Regarding claim 17, Myslinski discloses: A computer system comprising a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations comprising: (see fig. 2. and para [0046] which describes the computer system in more details.)
As for the rest of the claimed elements, they recite the same elements from claim 1.  Thus, the rationale in rejecting claim 1 also applies in the rejection of claim 17.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, in view of Modani, further in view of Meadow, and furthermore in view of applicant provided reference, Dadachev et al. (US Patent Application Publication No: US 20190332666 A1) hereinafter as Dadachev.
Regarding claim 2, Myslinski in view of Modani, and further in view of Meadow discloses: The method of claim 1, 
Myslinski in view of Modani, and further in view of Meadow does not explicitly, but Dadachev discloses: further comprising: determining the POV of the subportion of the item of media content using a machine learning classifier algorithm ([0008] One example aspect of the present disclosure is directed to a computing system. The computing system includes one or more processors and one or more non-transitory computer-readable media that collectively store: a machine- learned opinion classification model configured to classify portions of documents as either opinion or not opinion; and instructions that, when executed by the one or more processors, cause the computing system to perform operations. The operations include obtaining data descriptive of a document that comprises a one or more portions. The operations include inputting at least a first portion of the document into the machine-learned opinion classification model. The operations include receiving, as an output of the machine- learned opinion classification model, a first classification of the first portion of the document as being opinion or not opinion.).
Myslinski, Modani, Meadows, and Dadachev are considered analogous art because they are all in the related art of summary generation and/or resolving conflicts in data. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, in view of Modani, and further in view of Meadows to combine the teaching of Dadachev, to incorporate determining the POV of the subportion of the item of media content using a machine learning classifier algorithm, because the combination of the disclosures would be enable more efficiency in the system, since the user can avoid reading articles which feature redundant opinions, also thereby conserving processing, memory, and network resources of the computer system (Dadachev, [0025]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, in view of Modani, further in view of Meadow, furthermore in view of Dadachev, and furthermore in view of Schachar et al. (US Patent No: US 10607253 B1) hereinafter as Schachar.
Regarding claim 3, Myslinski in view of Modani, further in view of Meadow, and furthermore in view of Dadachev discloses: The method of claim 2, 
Myslinski in view of Modani, further in view of Meadow, and furthermore in view of Dadachev does not explicitly, but Schachar discloses: further comprising: determining a degree of importance of the POV to the user based on an amount of time the user spends reviewing material having the POV ([col 5, lines 45-54] As detailed above, the user activity data may include any implicit or explicit data associated with a user's digital actions or activity including, but not limited to, clicks, visits, impressions, page views, time spent on a content page, the amount of page content viewed, interactions, pointing to content link, viewing a content link but not interacting with the content link (e.g., by hovering over the link), special interest indicators such as “thumbs up” indications or “thumbs down” indications, any metric associated with a user engagement level, etc.).
Myslinski, Modani, Meadows, Dadachev, and Schachar are considered analogous art because they are all in the related art of summary generation and/or resolving conflicts in data and/or content recommendation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, in view of Modani, further in view of Meadows, and furthermore in view of Dadachev to combine the teaching of Schachar, to incorporate determining a degree of importance of the POV to the user based on the amount of time the user spends reviewing material having the POV, because the combination of the disclosures would optimize both user engagement and use trust (Schachar, background/summary).

Claims 4-6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, in view of Modani, further in view of Meadow, and furthermore in view of Karadzhov et al. (Karadzhov, G., Nakov, P., Villodre, L.M., Barrón-Cedeño, A., & Koychev, I. (2017). Fully Automated Fact Checking Using External Sources. ArXiv, abs/1710.00341.) hereinafter as Karadzhov.
Regarding claim 4, Myslinski in view of Modani, further in view of Meadow discloses: The method of claim 1,
 Myslinski in view of Modani, and further in view of Meadow does not explicitly, but Karadzhov discloses: wherein the calculating of the non-factual cost for the subportion of the item of media content comprises generating a fact-checking embedding of the subportion of the item of media content ([sect 1] We propose a deep neural network with LSTM encoding to combine semantic kernels with task-specific embeddings that encode a claim together with pieces of potentially relevant text fragments from the Web, taking the source reliability into account.).
Myslinski, Modani, Meadows, and Karadzhov are considered analogous art because they are all in the related art of summary generation and/or resolving conflicts in data and/or content validation. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, in view of Modani, further in view of Meadows to combine the teaching of Karadzhov, to incorporate generating a fact-checking embedding of the subportion of the item of media content, because the combination of the disclosures would improve user experience by distinguishing untruthful material and/or validating the information from the internet (Karadzhov, Introduction).

Regarding claim 5, Myslinski in view of Modani, further in view of Meadow, and furthermore in view of Karadzhov discloses: The method of claim 4,
Karadzhov further discloses: wherein the calculating of the non-factual cost for the subportion of the item of media content further comprises querying fact-based embeddings corpora for a fact-based embedding that most closely matches the fact- checking embedding of the subportion of the item of media content ([sect 2.2 Text Representation] Next, we build the representation of a claim and the corresponding snippets and Web pages. First, we calculate three similarities (a) between the claim and a snippet, or (b) between the claim and a Web page: (i) cosine with tf-idf, (ii) cosine over embeddings, and (iii) containment (Lyon et al., 2001). We calculate the embedding of a text as the average of the embeddings of its words; for this, we use pre-trained embeddings from GloVe (Pennington et al., 2014).).

Regarding claim 6, Myslinski in view of Modani, further in view of Meadow, and furthermore in view of Karadzhov discloses: The method of claim 5,
Karadzhov further discloses: wherein the calculating of the non-factual cost for the subportion of the item of media content further comprises calculating a similarity between the fact-checking embedding and the fact-based embedding ([sect 2.2 Text Representation] Moreover, as a Web page can be long, we first split it into a set of rolling sentence triplets, then we calculate the similarities between the claim and each triplet, and we take the highest scoring triplet. Finally, as we have up to ten hits from the search engine, we take the maximum and also the average of the three similarities over the snippets and over the Web pages.).

Regarding claim 13, although different in scope from claim 4, they recite elements of the method of claim 4 as a computer program product.  Thus, the analysis in rejecting claim 4 is equally applicable to claim 13.

Claims 7, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, in view of Modani, further in view of Meadow, and furthermore in view of Subramanian et al. (US Patent Application Publication No: US 20210365773 A1) hereinafter as Subramanian.
Regarding claim 7, Myslinski in view of Modani, and further in view of Meadow discloses: The method of claim 1, 
Myslinski in view of Modani, and further in view of Meadow does not explicitly, but Subramanian discloses: wherein the generating of the summary during a first iteration of the cascaded summarization process comprises generating an abstractive summary ([0007] Generally speaking, two approaches exist in automatic document summarization: extractive summarization and abstractive summarization. Extractive summarization consists in extracting content from the original data without any modification, where the most relevant phrases in a document are selected to output a summary. Abstractive summarization consists in using an internal semantic representation of the original data and creating a summary by paraphrasing information in the original data, which mimics the work of a human summarizer.).
Myslinski, Modani, Meadows, and Subramanian are considered analogous art because they are all in the related art of summary generation and/or resolving conflicts in data.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, in view of Modani, further in view of Meadows to combine the teaching of Subramanian, to incorporate generating an abstractive summary, because the combination of the disclosures would improve the summarization results of the transformer learning models (Subramanian, [0014]).

Regarding claims 14 and 18, although different in scope from claim 7 and each other, they recite elements of the method of claim 7 as a computer program product and computer system respectively.  Thus, the analysis in rejecting claim 7 is equally applicable to claims 14 and 18.

Claims 8-9, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, in view of Modani, further in view of Meadow, furthermore in view of Subramanian, and furthermore in view of Di Fabbrizio et al. (US Patent Application Publication No: US 20140164302 A1) hereinafter as Di Fabbrizio.
Regarding claim 8, Myslinski in view of Modani, further in view of Meadow and furthermore in view of Subramanian discloses: The method of claim 7, 
Myslinski in view of Modani, further in view of Meadow, and furthermore in view of Subramanian does not explicitly, but Di Fabbrizio discloses: wherein the generating of the summary during a second iteration of the cascaded summarization process comprises generating a hybrid summary ([0056] In particular embodiments, the review summarization is generated using a hybrid approach, which combines aspects of abstractive and extractive summarization methods, to extract relevant opinions and relative ratings from text documents.).
Myslinski, Modani, Meadows, Subramanian and Di Fabbrizio are considered analogous art because they are all in the related art of summary generation and/or resolving conflicts in data.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, in view of Modani, further in view of Meadows, and furthermore in view of Subramanian to combine the teaching of Di Fabbrizio, to incorporate generating an hybrid summary, because the combination of the disclosures would improve the reliability of the automated review summaries (Di Fabbrizio, [0063]).

Regarding claims 15 and 19, although different in scope from claim 8 and each other, they recite elements of the method of claim 8 as a computer program product and computer system respectively.  Thus, the analysis in rejecting claim 8 is equally applicable to claims 15 and 19.

Regarding claim 9, Myslinski in view of Modani, further in view of Meadow, furthermore in view of Subramanian, and furthermore in view of Di Fabbrizio discloses: The method of claim 8, 
Subramanian further discloses: wherein the generating of the summary during a third iteration of the cascaded summarization process comprises generating an extractive summary ([0007] Generally speaking, two approaches exist in automatic document summarization: extractive summarization and abstractive summarization. Extractive summarization consists in extracting content from the original data without any modification, where the most relevant phrases in a document are selected to output a summary. Abstractive summarization consists in using an internal semantic representation of the original data and creating a summary by paraphrasing information in the original data, which mimics the work of a human summarizer.).

Regarding claims 16 and 20, although different in scope from claim 9 and each other, they recite elements of the method of claim 9 as a computer program product and computer system respectively.  Thus, the analysis in rejecting claim 9 is equally applicable to claims 16 and 20.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Myslinski, in view of Modani, further in view of Meadow, and furthermore in view of Lirbank et al. (US Patent Application Publication No: US 20120297179 A1) hereinafter as Lirbank.
Regarding claim 12, Myslinski in view of Modani, and further in view of Meadow discloses: The computer program product of claim 10, 
Myslinski in view of Modani, and further in view of Meadow does not explicitly, but Lirbank discloses: wherein the stored program instructions are stored in a computer readable storage device in a server data processing system, and wherein the stored program instructions are downloaded in response to a request over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system, further comprising: program instructions to meter use of the program instructions associated with the request ([0059] Execution of a billing and usage metering set of instructions 315 may enable management system 150 to, for example, meter the usage of the virtual computer infrastructure, determine costs associated with usage of the virtual computer infrastructure, and/or prepare bills for users of the virtual computer infrastructure.);
and program instructions to generate an invoice based on the metered use ([0059] Execution of billing and uses metering set of instructions may also enable management system 150 to handle invoices (e.g., debit/credit) and or automatically keep track of usage per user.).
Myslinski, Modani, Meadows, and Lirbank are considered analogous art because they are all in the related art of summary generation and/or resolving conflicts in data and/or providing service to a user.  Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the teachings of Myslinski, in view of Modani, and further in view of Meadows to combine the teaching of Lirbank, to incorporate program instructions to meter use … and program instructions to generate an invoice based on the metered use, because the combination of the disclosures would allow the operator or administrator of the provider to charge user for using their services (Lirbank, [0041]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Poli (US Patent Application Publication No: US 20210304223 A1) hereinafter as Poli.  Poli discloses a system for validating media sources by assigning a factual or bias rating. “A system includes a factual bias database accessible by a computing device that includes a media set of media sources and a factual set of factual ratings, where each of the media sources includes an associated factual rating and/or bias rating. The computing device includes a display associated therewith that simultaneously renders a plurality of media contents. The computing device determining a source of each of said plurality of media contents and an associated factual rating for each of the media contents based upon a respective source. The computing device renders a plurality of indicators, each of which is associated with a corresponding one of the plurality of media contents, indicating a factual truth measure of respective media contents.” (Poli, Abstract).    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip H Lam whose telephone number is (571)272-1721. The examiner can normally be reached 10 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP H LAM/Examiner, Art Unit 2656                                                                                                                                                                                                        

/HUYEN X VO/Primary Examiner, Art Unit 2656